Exhibit 10.1

 

FORM OF

FOURTH SUPPLEMENT TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

NEW MOUNTAIN FINANCE CORPORATION

 

Dated as of

April 30, 2019

 

To the Purchasers named in

Schedule A hereto

 

Ladies and Gentlemen:

 

This Fourth Supplement to Amended and Restated Note Purchase Agreement (the
“Supplement”) is between New Mountain Finance Corporation, a Delaware
corporation (the “Company”), and the institutional investors named on Schedule A
attached hereto (the “Purchasers”).

 

Reference is hereby made to that certain Amended and Restated Note Purchase
Agreement dated September 30, 2016 (the “Note Purchase Agreement”) among the
Company, the First Closing Purchasers listed on Schedule B-1 thereto and the
Second Closing Purchasers listed on Schedule B-2 thereto.  Except as otherwise
provided in sections 4 and 6 below with respect to replacements of “Second
Closing Notes,” “Second Closing,” “Second Closing Purchaser,” and “Effective
Date” all capitalized terms not otherwise defined herein shall have the same
meaning as specified in the Note Purchase Agreement.  Reference is further made
to Section 4.14 of the Note Purchase Agreement which requires that, prior to the
delivery of any Additional Notes, the Company and each Additional Purchaser
shall execute and deliver a Supplement.  The Series 2019A Notes (as defined
below) constitute Additional Notes under the Note Purchase Agreement.

 

The Company hereby agrees with the Purchasers as follows:

 

1.                                  The Company has authorized the issue and
sale of $116,500,000 aggregate principal amount of its 5.494% Series 2019A
Senior Notes due April 30, 2024 (the “Series 2019A Notes”).  The Series 2019A
Notes, together with the Series 2016 Notes issued pursuant to the Note Purchase
Agreement, the Series 2017A Notes issued pursuant to that certain First
Supplement to Amended and Restated Note Purchase Agreement dated as of June 30,
2017, the Series 2018A Notes issued pursuant to that certain Second Supplement
to Amended and Restated Note Purchase Agreement dated as of January 30, 2018,
the Series 2018B Notes issued pursuant to that certain Third Supplement to
Amended and Restated Note Purchase Agreement dated as of July 5, 2018, and each
series of Additional Notes which may from time to time hereafter be issued
pursuant to the provisions of Section 2.2 of the Note Purchase Agreement, are
collectively referred to as the “Notes” (such term shall also include any such
notes issued in substitution therefor pursuant to Section 13 of the Note
Purchase Agreement).  The Series 2019A Notes shall be substantially in the form
set out in Exhibit 1 hereto with such changes therefrom, if any, as may be
approved by the Purchasers and the Company.

 

--------------------------------------------------------------------------------



 

2.                                  Subject to the terms and conditions hereof
and as set forth in the Note Purchase Agreement and on the basis of the
representations and warranties hereinafter set forth, the Company agrees to
issue and sell to each Purchaser, and each Purchaser agrees to purchase from the
Company, Series 2019A Notes in the principal amount set forth opposite such
Purchaser’s name on Schedule A hereto at a price of 100% of the principal amount
thereof on the Closing Date.

 

3.                                  The sale and purchase of the Series 2019A
Notes to be purchased by each Purchaser shall occur at the offices of Chapman
and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603, at
9:00 a.m. Chicago time, at a closing (the “Closing”) on April 30, 2019 (the
“Closing Date”).  At the Closing, the Company will deliver to each Purchaser the
Series 2019A Notes to be purchased by such Purchaser in the form of a single
Series 2019A Note (or such greater number of Series 2019A Notes in denominations
of at least $100,000 as such Purchaser may request) dated the date of the
Closing and registered in such Purchaser’s name (or in the name of such
Purchaser’s nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number XXXXXXXXX at U.S. Bank National Association, in
Boston, MA, ABA No. XXXXXXXXX.  If, at the Closing, the Company shall fail to
tender such Series 2019A Notes to any Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at such
Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.

 

4.                                  The Company represents and warrants to each
Purchaser, as of the Closing Date, (or, if any such representations and
warranties expressly relate to an earlier date, then as of such earlier date),
each of the matters set forth in Section 5 of the Note Purchase Agreement, as
specified subsections of such Section 5 have been supplemented, amended or
superseded as set forth on Exhibit A hereto.  The obligation of each Purchaser
to purchase and pay for the Series 2019A Notes to be sold to such Purchaser at
the Closing is subject to the fulfillment to such Purchaser’s satisfaction,
prior to or at the Closing, of (i) the conditions set forth in Section 4 of the
Note Purchase Agreement with respect to the Series 2019A Notes to be purchased
at the Closing as if each reference to “Second Closing Notes,” “Second Closing,”
“Second Closing Purchaser,” “Effective Date,” “Schedule B-2,” and “Schedule 5.5”
set forth therein was replaced by “Series 2019A Notes,” the “Closing,” the
“Purchaser,” the “Closing Date,” “Schedule A,” and “Schedule 5.5C” (each as
defined in or attached to this Supplement), respectively, and except to the
extent such conditions set forth in Section 4 of the Note Purchase Agreement are
supplemented, amended or superseded hereby, and (ii) the following additional
conditions:

 

(a)                        Except as supplemented, amended or superseded by the
representations and warranties set forth in Exhibit A hereto, each of the
representations and warranties of the Company set forth in Section 5 of the Note
Purchase Agreement shall be correct as of the date of Closing (except for
representations and warranties which apply to a specific earlier date which
shall be true as of such earlier date or as of the date specified in Exhibit A
to the extent such provision is superseded in Exhibit A) and the Company shall
have delivered to each Purchaser an Officer’s Certificate, dated the date of the
Closing certifying that such condition has been fulfilled.

 

2

--------------------------------------------------------------------------------



 

(b)                         Contemporaneously with the Closing, the Company
shall sell to each Purchaser, and each Purchaser shall purchase, the
Series 2019A Notes to be purchased by such Purchaser at the Closing as specified
in Schedule A.

 

(c)                         Section 4.11 of the Note Purchase Agreement with
respect to the Series 2019A Notes shall be amended in its entirety to read as
follows:

 

“Section 4.11.          Rating. On the date of the Closing, the Series 2019A
Notes shall be rated “BBB-” or better by Kroll Bond Rating Agency, Inc.”

 

5.                                  The terms of Section 8 of the Note Purchase
Agreement shall apply to the Series 2019A Notes except that the proviso in the
first sentence of Section 8.2 of the Note Purchase Agreement shall be amended in
its entirety to read as follows:

 

“provided, that at any time on or after February 15, 2021 the Company may, at
its option, upon notice as provided below, prepay all or any part of the
Series 2016 Notes at 100% of the principal amount so prepaid, together with, in
each case, accrued interest to the prepayment date; provided, further, that at
any time on or after April 15, 2022 the Company may, at its option, upon notice
as provided below, prepay all or any part of the Series 2017A Notes at 100% of
the principal amount so prepaid, together with, in each case, accrued interest
to the prepayment date; provided, further, that at any time on or after
October 30, 2022 the Company may, at its option, upon notice as provided below,
prepay all or any part of the Series 2018A Notes at 100% of the principal amount
so prepaid, together with, in each case, accrued interest to the prepayment
date; provided, further, that at any time on or after March 28, 2023, the
Company may, at its option, upon notice as provided below, prepay all or any
part of the Series 2018B Notes at 100% of the principal amount so prepaid,
together with, in each case, accrued interest to the prepayment date; provided,
further, that at any time on or after January 30, 2024 the Company may, at its
option, upon notice as provided below, prepay all or any part of the
Series 2019A Notes at 100% of the principal amount so prepaid, together with, in
each case, accrued interest to the prepayment date.”

 

For the avoidance of doubt, the definition of “Make-Whole Amount” set forth in
Section 8.6 of the Note Purchase Agreement shall be applicable to any
Series 2019A Note.

 

3

--------------------------------------------------------------------------------



 

6.                                  Each Purchaser represents and warrants that
the representations and warranties set forth in Section 6 of the Note Purchase
Agreement are true and correct on the date hereof with respect to the purchase
of the Series 2019A Notes by such Purchaser as if each reference to “Second
Closing Notes,” “Second Closing” and “Second Closing Purchaser” set forth
therein was replaced by “Series 2019A Notes,” the “Closing” and the “Purchaser,”
respectively, and each reference to “this Agreement” therein was modified to
refer to the Note Purchase Agreement as supplemented by this Supplement.

 

Each Purchaser further represents and warrants that such Purchaser:

 

(a)                        is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act and a Qualified
Institutional Buyer;

 

(b)                         has reviewed the Disclosure Documents and has been
furnished with all other materials that it considers relevant to a purchase of
the Series 2019A Notes, has had a full opportunity to ask questions of and
receive answers from the Company or any person or persons acting on behalf of
the Company concerning the terms and conditions of a purchase of the
Series 2019A Notes and no statement or printed material which is contrary to the
Disclosure Documents has been made or given to the purchaser by or on behalf of
the Company; and

 

(c)                         is not relying upon, and has not relied upon, any
statement, representation or warranty made by any person, including, without
limitation, Goldman Sachs & Co. LLC, any of its affiliates or any of its or
their control persons, officers, directors or employees, except for the
statements, representations and warranties contained in the Note Purchase
Agreement (as supplemented, amended or superseded hereby) and the other
Disclosure Documents, in making its decision to purchase the Series 2019A Notes.

 

7.                                  The Company and each Purchaser agree to be
bound by and comply with the terms and provisions of the Note Purchase Agreement
(except as supplemented, amended or superseded hereby) as fully and completely
as if such Purchaser were an original signatory to the Note Purchase Agreement.

 

8.                                  Covenants of the Company.  In addition to
the covenants and agreements set forth in the Agreement, the Company covenants
and agrees, which covenants and agreements shall have the benefit of
Section 11(c) of the Note Purchase Agreement, for the benefit of the Purchasers
and each other holder of a Note that:

 

(a)                        Debt to Equity Ratio.  Immediately after the issuance
of any senior security representing indebtedness (as determined pursuant to the
Investment Company Act), and after giving pro forma effect thereto and the
application of the proceeds thereof, the Company will not permit the Debt to
Equity Ratio, to be greater than 1.65 to 1.00.

 

“Debt to Equity Ratio” means the ratio of (a) the aggregate amount of senior
securities representing indebtedness of the Company and its Subsidiaries
(including under the Notes), in each case as determined pursuant to the
Investment Company Act, and any orders of the SEC issued to or with respect to
Company thereunder, including any exemptive relief granted by the SEC with
respect to the indebtedness of any SBIC Subsidiary to (b) Shareholders’ Equity
at the last day of the immediately preceding fiscal quarter of the Company.

 

4

--------------------------------------------------------------------------------



 

(b)                        Maximum Secured Debt.  The Company will not permit
the Secured Debt Ratio at any time to exceed 0.70 to 1.00.

 

“Secured Debt” means Indebtedness of the Company and its Subsidiaries that are
consolidated with the Company for purposes of GAAP (excluding any Indebtedness
of any of the Company’s Subsidiaries which are SBIC Subsidiaries) outstanding at
any time that is secured in any manner by any Lien on assets of the Company or
any such Subsidiaries.

 

“Secured Debt Ratio” means the ratio of (a) Secured Debt to (b) the aggregate
amount of Indebtedness of the Company and its Subsidiaries that are consolidated
with the Company for purposes of GAAP (including Indebtedness under the Notes
and excluding any Indebtedness of any of the Company’s Subsidiaries which are
SBIC Subsidiaries).

 

9.                                  Ratings Covenant of the Company.  In
addition to the covenants and agreements set forth in the Note Purchase
Agreement and this Supplement, the Company covenants and agrees for the benefit
of the Purchasers and each other holder of a Note that, to the extent the
Company shall maintain or deliver, in accordance with the Note Purchase
Agreement, a Rating, such Rating shall be a public rating, issued by a NRSRO, of
the Notes and, with respect to the Series 2019A Notes, shall specifically
describe the Series 2019A Notes, including their interest rate, maturity and
Private Placement Number.

 

10.                                 Events of Default of the Company.  In
addition to the covenants, agreements and Events of Default set forth in the
Note Purchase Agreement and this Supplement, the Company covenants and agrees
for the benefit of the Purchasers and each other holder of a Note that, in
addition to the defaults or conditions under any Material Indebtedness of the
Company and its Significant Subsidiaries that constitute an Event of Default
under Section 11(f) of the Note Purchase Agreement, any such defaults or
conditions, as specified in Section 11(f) of the Note Purchase Agreement, under
any Material Indebtedness of the Company’s Subsidiaries that are consolidated
with the Company for purposes of GAAP (excluding any Indebtedness of any of the
Company’s Subsidiaries which are SBIC Subsidiaries) shall also constitute an
Event of Default under Section 11(f) of the Note Purchase Agreement.

 

5

--------------------------------------------------------------------------------



 

The execution hereof shall constitute a contract between the Company and the
Purchasers for the uses and purposes hereinabove set forth, and this agreement
may be executed in any number of counterparts, each executed counterpart
constituting an original but all together only one agreement.

 

 

NEW MOUNTAIN FINANCE CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

NEW MOUNTAIN FINANCE CORPORATION

 

FOURTH SUPPLEMENT TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------



 

SUPPLEMENTAL REPRESENTATIONS

 

The Company represents and warrants to each Purchaser that except as hereinafter
set forth in this Exhibit A, each of the representations and warranties set
forth in Section 5 of the Note Purchase Agreement (other than representations
and warranties that apply solely to a specific earlier date which shall be true
as of such earlier date) is true and correct in all material respects as of the
date hereof with respect to the Series 2019A Notes with the same force and
effect as if each reference to “the Second Closing Notes” set forth therein was
modified to refer to the “Series 2019A Notes” and each reference to “this
Agreement” therein was modified to refer to the Note Purchase Agreement as
supplemented by the Fourth Supplement.  The Section references hereinafter set
forth correspond to the similar sections of the Note Purchase Agreement which
are supplemented hereby:

 

Section 5.3.                                Disclosure.  (a) The Company,
through its agent, Goldman Sachs & Co. LLC, has delivered to each Purchaser a
copy of the documents, certificates or other writings identified in
Schedule 5.3C and has made publicly available via the SEC’s EDGAR filing system
its quarterly and annual reports on Form 10-Q and Form 10-K, respectively,
including the Company’s annual report on Form 10-K for the fiscal year ended
December 31, 2018 (the “Initial Disclosure Materials”), relating to the
transactions contemplated hereby.  The Initial Disclosure Materials fairly
describe, in all material respects, the general nature of the business and
principal properties of the Company and its Subsidiaries.  This Agreement, the
Initial Disclosure Materials, the financial statements listed in Schedule 5.5C
and the documents, certificates or other writings delivered to the Purchasers by
or on behalf of the Company (other than financial projections, pro forma
financial information, and other forward-looking information referenced in
Section 5.3(b)) on or prior to April 18, 2019 in connection with the
transactions contemplated hereby and identified in Schedule 5.3C (this
Agreement, the Initial Disclosure Materials and such documents, certificates or
other writings, including, without limitation, valuations of Investments of the
Company, and such financial statements delivered to each Purchaser (other than
financial projections, pro forma financial information, and other
forward-looking information referenced in Section 5.3(b)) being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made.  Except as disclosed in the Disclosure
Documents, since December 31, 2018, there has been no change in the financial
condition, operations, business, properties or prospects of the Company or any
Subsidiary except changes that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  There is no fact
known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

 

(b)                                  All financial projections, pro forma
financial information and other forward-looking information which has been
delivered to each Purchaser by or on behalf of the Company in connection with
the transactions contemplated by this Agreement are based upon good faith
assumptions and, in the case of financial projections and pro forma financial
information, good faith estimates, in each case, believed to be reasonable at
the time made, it being recognized that (i) such financial information as it
relates to future events is subject to significant uncertainty and contingencies
(many of which are beyond the control of the Company) and are therefore not to
be viewed as fact, and (ii) actual results during the period or periods covered
by such financial information may materially differ from the results set forth
therein.

 

SCHEDULE 5.15C

(to Fourth Supplement)

 

--------------------------------------------------------------------------------



 

Section 5.4.                                Organization and Ownership of Shares
of Subsidiaries; Affiliates.  (a) Schedule 5.4C contains (except as noted
therein) complete and correct lists of (i) the Company’s Subsidiaries, showing,
as to each Subsidiary, the name thereof, the jurisdiction of its organization,
and the percentage of shares of each class of its capital stock or similar
equity interests outstanding owned by the Company and each other Subsidiary,
(ii) the Company’s Affiliates, other than Subsidiaries, and (iii) the Company’s
directors and senior officers.

 

(b)                                  All of the outstanding shares of capital
stock or similar equity interests of each Subsidiary shown in Schedule 5.4C as
being owned by the Company and its Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by the Company or another Subsidiary
free and clear of any Lien that is prohibited by this Agreement.

 

(d)                                  No Subsidiary is subject to any legal,
regulatory, contractual or other restriction (other than the agreements listed
on Schedule 5.4C and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or to
any other Subsidiary of the Company that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.

 

Section 5.5.                                Financial Statements; Material
Liabilities.  The Company has delivered to each Purchaser or made publicly
available via the SEC’s EDGAR filing system copies of the financial statements
of the Company and its Subsidiaries listed on Schedule 5.5C.  All of such
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).  The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed in the Disclosure Documents.

 

Section 5.13.                               Private Offering by the Company. 
Neither the Company nor anyone acting on its behalf has offered the Series 2019A
Notes or any similar Securities (other than any Notes previously issued pursuant
to the Note Purchase Agreement and identified on Schedule 5.15C) for sale to, or
solicited any offer to buy the Series 2019A Notes or any similar Securities
(other than any Notes previously issued pursuant to the Note Purchase Agreement
and identified on Schedule 5.15C) from, or otherwise approached or negotiated in
respect thereof with, any Person other than not more than 30  Institutional
Investors (including the Purchasers), each of which has been offered the
Series 2019A Notes at a private sale for investment.  Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Series 2019A Notes to the registration
requirements of section 5 of the Securities Act or to the registration
requirements of any Securities or blue sky laws of any applicable jurisdiction.

 

2

--------------------------------------------------------------------------------



 

Section 5.14.                               Use of Proceeds; Margin
Regulations.  The Company will apply the proceeds of the sale of the
Series 2019A Notes to repay outstanding Indebtedness of the Company and its
Subsidiaries and/or for other general corporate purposes of the Company,
including the acquisition and funding (either directly or through one or more
wholly-owned Subsidiaries) of leveraged loans, mezzanine loans, high-yield
securities, convertible securities, preferred stock, common stock, and other
Portfolio Investments.  No part of the proceeds from the sale of the
Series 2019A Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any Securities
under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 10% of the value of the consolidated assets of the Company
and the Company does not have any present intention that margin stock will
constitute more than 10% of the value of such assets.  As used in this Section,
the terms “margin stock” and “purpose of buying or carrying” shall have the
meanings assigned to them in said Regulation U.

 

Section 5.15.                               Existing Indebtedness; Future
Liens.  (a) Except as described therein, Schedule 5.15C sets forth a complete
and correct list of all outstanding Indebtedness of the Company and its
Subsidiaries as of December 31, 2018 (including descriptions of the obligors and
obligees, principal amounts outstanding, any collateral therefor and any
Guaranties thereof), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company or its Subsidiaries.  Neither the Company nor
any Subsidiary is in default and no waiver of default is currently in effect, in
the payment of any principal or interest on any Indebtedness of the Company or
such Subsidiary and no event or condition exists with respect to any
Indebtedness of the Company or any Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

 

(b)                                  Except as disclosed in Schedule 5.15C,
neither the Company nor any Subsidiary has agreed or consented to cause or
permit any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that secures Indebtedness or to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness.

 

(c)                                  Neither the Company nor any Subsidiary is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of the Company or such Subsidiary, any agreement
relating thereto or any other agreement (including, but not limited to, its
charter or any other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Company,
except as disclosed in Schedule 5.15C.

 

3

--------------------------------------------------------------------------------



 

[FORM OF SERIES 2019A NOTE]

 

NEW MOUNTAIN FINANCE CORPORATION

 

5.494% SERIES 2019A SENIOR NOTE DUE APRIL 30, 2024

 

No. [         ]

[Date]

$[            ]

PPN 647551 B#6

 

FOR VALUE RECEIVED, the undersigned, NEW MOUNTAIN FINANCE CORPORATION (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Delaware, hereby promises to pay to [            ], or registered
assigns, the principal sum of [                     ] DOLLARS (or so much
thereof as shall not have been prepaid) on April 30, 2024 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of (a) subject to adjustment
pursuant to Section 1.2 of the hereinafter defined Note Purchase Agreement,
5.494% per annum from the date hereof, payable semiannually, on the 15th day of
April and October in each year, commencing October 15, 2019, and on the Maturity
Date, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the Default Rate (as defined in the hereinafter defined Note
Purchase Agreement).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Wells Fargo Bank, National Association at its offices in New York, New York or
at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

 

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to a
Supplement to the Amended and Restated Note Purchase Agreement dated
September 30, 2016 (as from time to time amended, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the First Closing Purchasers and
the Second Closing Purchasers named therein and Additional Purchasers of Notes
from time to time issued pursuant to any Supplement to the Note Purchase
Agreement.  This Note and the holder hereof are entitled equally and ratably
with the holders of all other Notes of all series from time to time outstanding
under the Note Purchase Agreement to all the benefits provided for thereby or
referred to therein.  Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

EXHIBIT 1

(to Fourth Supplement)

 

--------------------------------------------------------------------------------



 

This Note is a registered Note with the Company and, as provided in the Note
Purchase Agreement, upon surrender of this Note for registration of transfer
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
of the same series for a like principal amount will be issued to, and registered
in the name of, the transferee.  Prior to due presentment for registration of
transfer, the Company may treat the Person in whose name this Note is registered
and is recorded in the register as the owner hereof for the purpose of receiving
payment and for all other purposes, and the Company will not be affected by any
notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

NEW MOUNTAIN FINANCE CORPORATION

 

 

 

 

 

By

 

 

 

Name: Shiraz Y. Kajee

 

 

Title: Chief Financial Officer

 

2

--------------------------------------------------------------------------------